DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claims 1, 37, and 47, the limitation “may be required” as recited in line 6 in claim 1 and line 8-9 in claim 37 is considered to be substantially similar to language permitted by the MPEP at 2173.05(h)(II), and is understood to “optionally” include the activator. The breadth of this limitation is considered to be definite. The examiner understands activators to be commonly used with certain biomaterials, and understands the term “activator” to be used in its standard usage, such as essentially synonymous with a catalyst. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth “mixing elements” in claim 37 at lines 6-9 and claim 47 at lines 6-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 37-38, 47-48, and 50-51, are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al (US Patent Pub. 20110060373A1) in view of Simmen (US Patent 5333760).
Russell discloses a biomaterial delivery system (bone screws and method of use thereof, Fig. 7A-8C).  Specifically in regards to claim 37
Simmen discloses a biomaterial delivery system (dispensing and mixing apparatus, Fig. 1-3).  Specifically in regards to claim 37
In regards to claim 38, Russell discloses wherein the fracture fixation device (1) includes a hollow bore (4) for transferring the biomaterial (bone cement) from the reservoir to a desired delivery site (Fig. 1A-1B and 7A-8C; and Page 7 Para. [0096]).

In regards to claim 47-48, 
Simmen discloses a biomaterial delivery system (dispensing and mixing apparatus, Fig. 1-3).  Specifically in regards to claim 47-48, Simmen discloses a dispenser device (10) for dispensing biomaterial to a desired target site, the dispenser device including an actuator (116,118) operable for actuating the dispensing device (10), the dispenser further including a reservoir (12) for containing the biomaterial, the reservoir (12) including a first chamber (22) with a first outlet feeding channel (26) and a second chamber (24) with a second outlet feeding channel (28) (Fig. 1-2; and Col. 4 lines 17-65, Col. 6 line 65 to Col. 7 line 12, Col. 1 lines 5-30).  Simmen also discloses a mixer device (14 and 20) extending from a proximal inlet end (20) to a distal outlet end (distal end of 58 opposite 64,66), the proximal inlet end (20) including a first inlet feeding channel (64 and 72) and a second inlet feeding channel (66 and 74), the proximal inlet end (20) directly attachable to a distal outlet end (30) of the reservoir (12) such that the first and second inlet feeding channels (64 and 72; 66 and 74) of the mixer device (14 and 20) engage the respective first and second outlet feeding channels (26,28) of the reservoir (12) thereby forming an interface that provides a fluid seal (Fig. 2-3; and Col. 4 lines 34- Col. 5 line 50).  The mixer device (14 and 20) including a mixing shaft (58), and one or more mixing elements (60) disposed within an interior channel (interior lumen of tube 58) of the mixing shaft (58) between the proximal inlet end (20) and the distal outlet end (distal end of 58 opposite 64,66), the one or more mixing elements (60) configured for mixing the biomaterial and any activator that may be required prior to reaching the distal outlet end of the mixing device (14 and 20) (Fig. 2-3; and Col. 4 lines 17-47, Col. 4 line 67 to Col. 5 line 56, Col. 6 line 65 to Col. 7 line 12).  In regards to claim 48, Simmen discloses wherein the mixer device (14 and 20) includes a guide notch (76,78) on the mixing shaft (58) that is alignable with the reservoir (12) to ensure proper connection of the mixer device (14 and 20) to the reservoir (12) (As can be seen in Fig. 2-3, the section 20 has 
In regards to claim 50, Russel in view of Simmen discloses a biomaterial delivery system as recited above.  Simmen further discloses wherein the first chamber (22) is configured to contain the biomaterial and the second chamber (24) is configured to contain the activator (The limitation “configured to” prior to the recitations of the biomaterial or activator is being interpreted as function language.  MPEP 2173.05(g) states that a claim term is functional when it recites a feature “by what it does rather than by what it is.”  In the instant case the claim is deemed to satisfy the claimed limitation if the device is capable of performing the functional limitation.  In the instant case the chambers of Simmen are fully capable of each housing a biomaterial and an activator.) (Fig. 1-2; and Col. 4 lines 17-65, Col. 6 line 65 to Col. 7 line 12, Col. 1 lines 5-30).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the dispenser device of Russell to have the components of the dispenser (10) of Simmen specifically wherein the reservoir has two chambers (24,22) to keep 
In regards to claim 51, Russel in view of Simmen discloses a biomaterial delivery system as recited above.  Simmen further discloses wherein the first and second inlet feeding channels (64 and 72; 66 and 74) are structured to receive the biomaterial and the activator in an unmixed state and transfer the biomaterial and the activator to the interior channel (interior lumen of tube 58) of the mixing shaft (58) for mixing therein (Simmen discloses that the junction point 77 is where the two materials first meet prior to entering the static mixer to be mixed prior to dispensing.) (Fig. 1-2; and Col. 4 lines 17-65, Col. 6 line 65 to Col. 7 line 12, Col. 1 lines 5-30).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the dispenser device of Russell to have the components of the dispenser (10) of Simmen specifically wherein the reservoir has two chambers (24,22) to keep the dispensed components from mixing as they are dispensed until the material is extruded into the mixing apparatus (Simmen: Col. 3 lines 1-11).

Claims 40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Simmen as applied to claim 37 above, and further in view of Russell et al (WO 2014/149746A1, cited in applicant’s IDS dated 10/13/17 and referenced herein as Russel_2).
Russell in view of Simmen discloses a biomaterial delivery system comprising a dispenser device, a reservoir, mixing elements, and a conduit. In regards to claim 40, Simmen recites a device (10) having mixer device (14 and 20) attachable to a conduit (The end of the tube 58 which houses vanes 60 for mixing can be attached to a conduit.) (Fig. 1-3).  However, the combination is silent as to a sheath having a sheath adapter which is used to connect the fixation claim 40, Russel_2 discloses wherein an internal fracture fixation device (100) is adapted to be connected to a delivery device, by the use of a sheath (200) and a sheath adaptor (300), wherein at a distal end (250) of the sheath (200) a connector (202) is provided for engaging the sheath (200) onto the internal fracture fixation device (100) (Russel recites wherein the distal end 250 of the sheath 200 has a first attachment portion 202 for attachment to the bone screw 100.) (Fig. 3, 6-7, 14-15, and 17; and Page 13 lines 22-25, Page 15 line 20- Page 17 lines 22, Page 20 lines 9-36).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by adding a sheath with sheath adaptor to guide the feeder tube (20) as it is connected to screw (40) of Mitchell as taught in Russell in order to have a system that allows for an airtight attachment of a removable delivery manifold that reduces the likelihood of unwanted introduction of air embolisms into the bone cavity or other surgical site (page 21 lines 10-14).

Allowable Subject Matter
Claims 1-3, 6, 14, 17-19 are allowed.
The closest prior art is Osborne (US Patent Pub. 20110106054A1).  Osborne discloses a dispenser device having a reservoir, an actuator with an actuation trigger, and a conduit with a mixing shaft having mixing elements therein.  However, Osborne does not recite wherein the conduit is a fracture fixation device.  In addition, in Fig. 3 Osborne has a ratchet mechanism attached to the actuators 116,126 that appears to be a locking mechanism meant to control how far the actuators 116,126 move within the reservoirs 112,122.  Therefore, a person of skill would 

Response to Arguments
Applicant’s amendments filed on 3/2/21 have overcome the previous claim objections and the 112 rejections which are now withdrawn.
Applicant’s arguments with respect to claims 37 and 47 have been considered and are moot because of the new ground of rejection with the new secondary references utilized to bring in the dispenser characteristics.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Examiner, Art Unit 3775